Citation Nr: 0014006	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-02 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for obesity.  


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from June 1949 to June 1950, 
and again from January 1954 to April 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied service connection for 
obesity.  


FINDING OF FACT

No competent evidence is of record which links the veteran's 
obesity to any incident, injury or disease of active service.


CONCLUSION OF LAW

The claim for service connection for obesity is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulation:  In general, service connection may be 
established for disability resulting from disease or injury 
suffered in line of duty.  38 U.S.C.A. §§ 1110, 1131.  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall also be 
service connected.  38 C.F.R. § 3.310(a).  

Mere congenital or developmental defects, absent, displaced 
or supernumerary parts, refractive error of the eye, 
personality disorder and mental deficiency are not diseases 
or injuries within the meaning of applicable legislation for 
VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9.  

A person who submits a claim for VA disability compensation 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  The Court of Appeals for Veterans Claims (Court) 
has provided that a well-grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such claim need not be conclusive, but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Although a claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  When the issue 
presented in an application for service-connected disability 
is factual in nature, e.g., whether an incident or injury 
occurred in service, competent lay testimony, including a 
veteran's solitary testimony, may constitute sufficient 
evidence to establish a well-grounded claim under 38 U.S.C.A. 
§ 5107(a).  See Cartright v. Derwinski, 2 Vet. App. 24 
(1991).  

However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
claimant cannot meet the burden imposed by § 5107(a) merely 
by presenting his own or other lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
sufficient evidence to render a claim well grounded under 
§ 5107(a).  

The Court has established what may be referred to as a three-
pronged test in analyzing well-grounded claims.  In 
Caluza v. Brown, 7 Vet. App. 498 (1995), the Court held that 
in order for a veteran's claim for service connection to be 
well grounded, there must be competent evidence of:  (1) 
current disability in the form of a medical diagnosis; (2) 
incurrence or aggravation of a disease or injury in service 
in the form of lay or medical evidence; and (3) a nexus or 
causal connection between in-service injury or disease and 
current disability in the form of medical evidence.  Finally, 
a claim that is not well grounded does not present a question 
of fact or law over which the Board has jurisdiction.  
38 U.S.C.A. § 7105(d)(5); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  

Facts:  The service medical records show that the veteran was 
found to be overweight at the time of enlistment.  Periodic 
examinations during service show that the veteran was 
considerably over his maximum allowable weight limit.  
However, review of the service medical records fails to 
reveal that obesity was attributable to or caused by any 
underlying disability or disease which was incurred or 
aggravated during active military service.  

In April 1960, the month the veteran was finally separated 
from service for cause, the veteran was admitted to a service 
hospital for evaluation.  He had been found on examination 
for reenlistment to weigh over 300 pounds but his physical 
examination was otherwise normal.  Because of his failure to 
meet minimum standards for physical qualifications, he was 
transferred to the service hospital for treatment and 
disposition.  Past history was not helpful except that all of 
the veteran's family were reportedly of large size.  System 
review failed to uncover any recent symptoms of significance.  
Upon admission, the veteran was six feet three inches tall 
and weighed 305 pounds.  Laboratory and X-ray studies and an 
EKG were all within normal limits.  No specific treatment was 
provided after examination except a weight-reduction diet.  
The veteran was referred to a Board of Medical Survey.  

It was the opinion of the Board of Medical Survey that the 
veteran had exogenous obesity which was of no present 
clinical significance.  It was further the opinion of that 
board that the veteran's obesity existed prior to enlistment 
and that "enlistment was carried out with the understanding 
that the weight would be reduced."  Since this had not been 
accomplished, the veteran was considered unsuitable for 
continued active service.  It was recommended that he be 
discharged from the service because of "OBESITY, EXOGENOUS, 
DUE TO EXCESS FOOD INTAKE # 2870 (EPTE)."  Further, it was 
concluded by the military authorities separating the veteran 
from service that exogenous obesity was not misconduct but it 
was also not incurred in line of duty.  The veteran's final 
DD Form 214 noted that he was separated for physical 
disability without severance pay.  

Private medical records from March 1985 noted that the 
veteran had disability secondary to obesity but there was 
nothing at the moment that could be done for him except to 
suggest continued weight loss and limitation of activities.  

In June 1985, the veteran was provided a VA examination in 
conjunction with earlier claims.  He had back problems due to 
long years of gross overweight and of standing while 
employed.  The physical examination was negative for any 
disease or injury identified as a causal factor for exogenous 
obesity.  

In March 1997, the veteran filed a claim for service 
connection for obesity.  Private medical records were 
collected for review and added to the claims folder.  These 
records indicated that the veteran had been provided an 
ileobypass surgery at some point after service to assist with 
weight loss.  He apparently had lost weight from 
approximately 500 down to 300 pounds. 

In his February 1998 substantive appeal, the veteran argued 
that he was accepted for service at 230 pounds, in 1954 he 
weighed 268 pounds, in 1957 he weighed 259 pounds, and in 
1959 he weighed 275 pounds.  He argued that the only thing he 
ever did was diet and that this did not assist in weight 
loss.  He argued that his overweight problem occurred during 
active service and that nothing was done to discover the 
cause of the problem.  

Analysis:  First of all, obesity per se is not recognized as 
a chronic disability within the meaning of the laws and 
regulations providing for the payment of VA disability 
compensation benefits.  Indeed, the Board has found no 
authority in VA regulations which would permit an allowance 
of service connection for obesity.  The Schedule for Rating 
Disabilities at 38 C.F.R., Part 4, does not provide any 
schedular criteria for obesity as a primary disability.  
Moreover, 38 C.F.R. § 3.303(c) and 4.9 clearly provide that 
congenital or developmental defects are not considered 
disabilities for VA compensation purposes.  Primary obesity 
is viewed as a developmental defect.  Where the law and not 
the facts are dispositive of the claim, the claim should be 
denied as not in compliance with the applicable laws and 
regulations.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

While service connection for primary obesity is not 
authorized in accordance with the relevant and governing laws 
and regulations, it is certainly possible that weight gain 
(or loss) as a symptom might be considered for VA 
compensation purposes if there was presented competent 
clinical or other evidence which showed that obesity was 
caused by or secondary to some other chronic disability which 
was in fact incurred or aggravated during active military 
service.  See 38 C.F.R. § 3.310(a). However, there is no 
evidence and the veteran has advanced no argument that 
obesity is in fact caused by or secondary to some other 
chronic disability which is attributable to some incident, 
injury or disease of active military service.  

The service medical records do not reveal that the veteran's 
overweight condition was caused by some incident of active 
military service.  To the contrary, the veteran was 
overweight at enlistment and while he may have continued to 
gain weight on active military service, his weight gain was 
nowhere found to be causally related to any disease or other 
chronic disability which was incurred in service.  The 
veteran's April 1960 Report of Board of Medical Survey 
specifically found that the veteran's overweight condition 
was not related to or caused by any other underlying 
disability.  It was in fact simply attributed to excess food 
intake.  It was also reported that although the veteran was 
admitted to service in an overweight condition, this was done 
on the understanding that the weight would be reduced.  Since 
weight was not reduced, he was considered unsuitable for 
continued military service.  He was separated on account of 
being overweight without severance pay and while obesity was 
not considered to be misconduct, the Board of Medical Survey 
specifically found that obesity was not incurred in line of 
duty.  The Board of Medical Survey findings are not 
contradicted by any other clinical evidence on file including 
private medical records submitted or obtained on the 
veteran's behalf and a VA physical examination.  There is 
simply no clinical or other competent evidence on file which 
shows that the veteran's overweight condition was 
attributable so some other disease or injury or other chronic 
disability which was in turn related to active military 
service.  Accordingly, a claim for service connection for 
obesity on a secondary basis is not well grounded.

Because obesity standing alone does not constitute a 
disability for VA compensation purposes and because there is 
no competent evidence which reveals that obesity is 
attributable to some other chronic disease or injury which is 
itself attributable to service, the  claim for service 
connection for obesity must fail.  

Although where claims are not well grounded, VA does not have 
a duty to assist a claimant in developing facts pertinent to 
his claim, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the evidence needed to complete the 
application.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
this case, the RO has fulfilled its obligation under 
§ 5103(a) in that the statement of the case clearly advised 
the veteran that the reason his claim was denied was an 
absence of evidence showing that obesity was attributable to 
other disease or injury or chronic disability incurred during 
active military service.


ORDER

Service connection for obesity is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

